Exhibit 10.14

 

EMPLOYMENT AGREEMENT

by and between

SALISBURY BANK AND TRUST COMPANY

and

 

JOHN DAVIES

 

This Employment Agreement (this “Agreement”), which is contingent upon
consummation of the Merger, as defined herein, and which shall be effective upon
the Effective Time of the Merger (the “Effective Date”), is made and entered
into on March 18, 2014, by and between Salisbury Bank and Trust Company, a
Connecticut-chartered commercial bank with its principal administrative office
at 5 Bissell Street, Lakeville, CT 06039-1868 (together with its successors and
assigns, the “Bank”) and John Davies (“Executive”). Any reference to the
“Company” hereunder shall mean Salisbury Bancorp, Inc. (together with its
successors and assigns), the parent of the Bank that owns 100% of the Bank.

 

RECITALS

 

WHEREAS, the Bank, the Company and Riverside Bank have contemporaneously entered
into an Agreement and Plan of Merger, dated as of March 18, 2014 (the “Merger
Agreement”), pursuant to which Riverside Bank will merge with and into the Bank,
and the Bank will be the surviving institution (the “Merger”); and

 

WHEREAS, the parties hereto agree that the Executive’s commitment to the
long-term success of the combined institution and the ability of Executive to
retain and build upon the relationships he developed with Riverside Bank and
those he will continue to develop in the future with the Bank are important
factors in the decision of the Bank and Company to enter into the Merger
Agreement; and

 

WHEREAS, Executive possesses unique and valued experience with, and essential
knowledge about the relevant banking market served by Riverside Bank; and

 

WHEREAS, the Bank and the Executive desire to enter into this Agreement, which
shall supersede any change in control or employment agreement by and between
Riverside Bank and the Executive, including but not limited to, Executive’s
employment agreement, as amended with Riverside Bank, Executive’s supplemental
executive retirement plan, and Executive’s rights, benefits and interest in a
bank owned split dollar life insurance policy, and which shall be contingent
upon the consummation of the Merger and shall become effective immediately upon
the Effective Time of the Merger (as defined in the Merger Agreement); and

 

WHEREAS, In order to induce Executive to be and remain employed with the Bank,
the Bank and Executive desire to set forth in writing the terms of employment.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
contained, it is mutually agreed between the parties hereto as follows:

 

1. Term. The initial term of this Agreement shall continue for a term commencing
on the Effective Date and ending on the third anniversary of the Effective Date
(the “Term”). Beginning on the second anniversary of the Effective Date and
continuing on each annual anniversary of the Effective Date (each an
“Anniversary Date”) this Agreement shall automatically renew for an additional
year (each succeeding period shall also be referred to herein as the “Term”),
unless at least thirty (30) days prior to such Anniversary Date, either party
gives written notice of non-renewal to the other. If such notice of non-renewal
is given as permitted hereunder, the Agreement will expire at the conclusion of
the then current Term. Notwithstanding any provision of this Agreement to the
contrary, Executive’s employment may be terminated at any time prior to the
expiration of the Term subject to the provisions of this Agreement, including,
without limitation, Sections 4, 5, 6, 9, 10, 11, 12 and 13. Notwithstanding the
foregoing, in the event that at any time during the Term of this Agreement, the
Company or the Bank has entered into an agreement to effect a transaction which
would be a Change in Control (as defined in Section 3 hereof), then the Term of
this Agreement shall be automatically extended through the date that is twelve
(12) months following the date on which the Change in Control occurs, provided,
however, that if the Change in Control does not occur as contemplated, then the
Term of the Agreement shall be the Term in effect prior to entry into the
agreement referred to above. Provided further that in the event Executive fails
to commence his duties under Section 2 of this Agreement at the commencement of
the initial term of this Agreement, then Executive shall forfeit all benefits to
which he would otherwise be entitled pursuant to a change in control of
Riverside Bank.

 



 

 

2. Duties. Executive shall serve as the President of the New York Region of the
Bank and report directly to the President and Chief Executive Officer of the
Bank. The Bank shall pay and Executive shall accept as full consideration for
his services hereunder, compensation consisting of the following:

 

1. Base Salary. Executive’s initial base salary will be $225,000.00 per year.
“Base Salary” is payable in installments in accordance with the Bank’s normal
payroll practices, less such deductions or withholdings as are required by law.
Such base salary shall be evaluated at least annually and shall be not less than
$225,000.00.

 

2. Initial Cash Bonus. The Bank shall pay, or shall direct Riverside Bank to pay
immediately prior to the Effective Time of the Merger, Executive an initial cash
success bonus of $70,000.00, contingent upon (i) the happening of the Effective
Time at or prior to December 31, 2014, and (ii) as of the Effective Time, the
dollar amount of the gross loan portfolio of Riverside Bank will equal at least
90% of the dollar amount of the gross loan portfolio of Riverside Bank as of
December 31, 2013.

 

3. Incentives.

 

(a) Benefit Plans. During his employment with the Bank under this Agreement,
Executive shall participate in any current or future bonus or incentive plans of
the Bank, made available at the sole discretion of the Bank’s Board of Directors
upon the recommendation of the Human Resources and Compensation Committee of the
Board, whether such plans provide for awards in cash or securities, including an
award of units pursuant to the Phantom Stock Appreciation Unit and Long-Term
Incentive Plan and future participation in the Non-qualified Deferred
Compensation Plan.

 

(b) Stay Bonuses. Executive shall be entitled to receive the following cash
payments, subject to the vesting requirements set forth below. Upon the vesting
of each award, the cash award shall be paid to Executive:

 

·$100,000 awarded in 2015 on the anniversary of the Effective Date and fully
vested and paid to Executive in 2016 on the anniversary of the Effective Date;

·$100,000 awarded in 2016 on the anniversary of the Effective Date and fully
vested and paid to Executive in 2018 on the anniversary of the Effective Date;
and

·$100,000 awarded in 2017 on the anniversary of the Effective Date and fully
vested in 2018 on the anniversary of the Effective Date.

 

In order for the forgoing awards to vest and be paid over to Executive,
Executive must be employed by Bank on both the award date and the vesting date;
provided, however, that (i) in the event Executive’s employment is terminated by
the Bank for any reason other than “Cause”, (ii) Executive terminates his
employment with Bank for Good Reason, or (iii) there occurs a Change in Control,
then in that case (x) any award set forth above which has not yet been awarded
to Executive shall be awarded to Executive, and (y) all such awards shall be
deemed fully vested and paid to Executive, all as of his termination date or the
effective date of such Change in Control, whichever is applicable.

 

(c) Restricted Stock Grant. Bank shall grant to Executive 3,000 shares of
restricted Company common stock on the Effective Time of the Merger, which shall
vest at a rate of 750 shares on the Effective Date and on each of the subsequent
three anniversaries of the Effective Date, provided Executive is still employed
by the Bank on such anniversary date; provided, however, that (i) in the event
Executive’s employment is terminated by the Bank for any reason other than
“Cause”, (ii) Executive terminates his employment with Bank for Good Reason, or
(iii) there occurs a Change in Control, then in that case any unvested shares of
restricted stock then held by Executive shall be deemed fully vested as of his
termination date or the effective date of such Change in Control, whichever is
applicable.

 

(d) Split Dollar Life Insurance. Executive will participate in Bank’s split
dollar life insurance policy and receive a death benefit of $400,000.

 

(e) Existing Car Lease. As of the date hereof, Executive has use of a car leased
by Riverside Bank. Bank agrees to keep such lease in force and effect and to
make all lease payments required thereunder until the expiration of the current
term of such lease, and Executive shall continue to have the right to use such
car until the expiration of the current term of such lease. In addition, during
such period, Bank shall pay for or reimburse Executive for insurance and
maintenance of such vehicle, and for gasoline used by Executive in such vehicle.

 



 

 

4. Reimbursement of Expenses. The Bank will reimburse Executive for all
reasonable travel, entertainment and other expenses incurred or paid by
Executive in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement subject to the policies of the
Bank.

 

5. Benefits. Subject to all applicable eligibility requirements, and legal
limitations, Executive will be able to participate in any and all 401(k),
vacation, medical, dental, life and long-term disability insurance and/or other
benefit plans which from time to time may be established for other executives of
the Bank.

 

3. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth herein.

 

“Cause” shall mean (i) the conviction of the Executive of a felony or of any
lesser criminal offense involving moral turpitude; (ii) the willful commission
by the Executive of any act that, in the judgment of the Board will likely cause
substantial economic damage to the Bank or substantial injury to the business
reputation of the Bank; (iii) the commission by the Executive of an act of fraud
in the performance of his duties on behalf of the Bank; (iv) the continuing
willful failure of the Executive to perform his duties to the Bank after written
notice thereof (specifying the particulars thereof in reasonable detail) and a
reasonable opportunity to cure such failure are given to the Executive; or (v)
an order of a federal or state regulatory agency or a court of competent
jurisdiction requiring the termination of the Executive’s employment by the
Bank. For this purpose, no act, or failure to act, on the part of Executive
shall be deemed “willful” unless done, or omitted to be done, by Executive not
in good faith and without reasonable belief that Executive’s action or omission
was in the best interests of the Bank. Without limiting the foregoing, in no
event shall Executive be deemed to be acting in good faith or in the best
interests of the Bank for purposes of the preceding sentence with respect to
acts of omission or commission taken in contravention of any direction(s),
rule(s) or requirement(s) issued, authorized, approved or ratified by the Board.

 

Notwithstanding the foregoing provisions, in no event shall Cause be deemed to
exist unless (i) the Bank shall provide Executive with written notice making
reference to this Agreement, stating that the Bank intends to terminate
Executive for Cause within the meaning of this Agreement, and setting forth in
reasonable detail the facts and circumstances allegedly constituting Cause, and
(ii) the Bank affords Executive a period of two (2) weeks after issuance of such
notice either to demonstrate, through written rebuttal, that Cause does not
exist under this Section 3, or to cure the circumstances constituting such
Cause; provided, however, that the determination of whether Cause exists or
whether Executive has sufficiently cured any Cause, shall be made in the
reasonable discretion of the Board, as evidenced by the affirmative vote of not
less than three-fourths of the entire membership of the Board (excluding
Executive) at a meeting of the Board (excluding Executive) called and held for
such purpose (after reasonable notice is provided to Executive and Executive is
given an opportunity, together with counsel, to be heard before the Board).
Nothing in this Section 3 shall prevent the Bank from terminating Executive for
Cause prior to the issuance of the above-referenced notice or expiration of the
above-referenced two (2) week rebuttal/cure period; provided however that if,
upon the expiration of such two (2) week period, it is determined that facts or
circumstances sufficient to constitute Cause did not (or, if applicable, do not)
exist or has/have been cured, then such earlier termination of Executive by the
Bank shall be deemed to be without Cause. Without limiting the foregoing, the
Bank may suspend Executive, with or without pay, during the above-referenced two
(2) week rebuttal/cure period, and such suspension shall not constitute either a
termination of employment by the Bank under this Agreement or Good Reason for
separation by Executive.

 

“Change in Control” shall mean (i) a change in the ownership of the Company or
Bank, (ii) a change in the effective control of the Company or Bank, or (iii) a
change in the ownership of a substantial portion of the assets of the Company or
Bank, as described below.

 

(i) A change in the ownership of a corporation occurs on the date that any one
person, or more than one person acting as a group (as defined in Treasury
Regulation 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Company or
Bank that, together with stock held by such person or group, constitutes more
than fifty (50) percent of the total fair market value or total voting power of
the stock of such corporation. For these purposes, a change in ownership will
not be deemed to have occurred if no stock of the Company or Bank is
outstanding.

 

(ii) A change in the effective control of the Company or Bank occurs on the date
that either (A) any one person, or more than one person acting as a group (as
defined in Treasury Regulation 1.409A-3(i)(5)(vi)(D)) acquires (or has acquired
during the twelve (12)-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company or Bank
possessing thirty (30) percent or more of the total voting power of the stock of
the Company or Bank, or (B) a majority of the members of the Company’s or Bank’s
board of directors is replaced during any twelve (12)-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Company’s or Bank’s board of directors prior to the date of the appointment
or election, provided that this subsection “(B)” is inapplicable where a
majority shareholder of the entity that experiences the change in control is
another corporation.

 

 



 

(iii) A change in a substantial portion of the Company’s or Bank’s assets occurs
on the date that any one person or more than one person acting as a group (as
defined in Treasury Regulation 1.409A-3(i)(5)(vii)(C)) acquires (or has acquired
during the twelve (12)-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company or Bank that have
a total gross fair market value equal to or more than forty (40) percent of the
total gross fair market value of (A) all of the assets of the Company or Bank,
or (B) the value of the assets being disposed of, either of which is determined
without regard to any liabilities associated with such assets.

 

For all purposes hereunder, the definition of Change in Control shall be
construed to be consistent with the requirements of Treasury Regulation
1.409A-3(i)(5), except to the extent that such regulations are superseded by
subsequent guidance.

 

“Good Reason” shall mean any of the following circumstances if they occur
without the Executive’s consent: (i) a material reduction in the Executive’s
Base Salary not warranted by general across the board reductions due to economic
necessity; (ii) a material reduction in the Executive’s incentive bonus and
other benefits generally provided to executives generally (except due to general
across the board reductions due to economic necessity); (iii) a material
reduction in Executive’s authority, duties or responsibilities such that
Executive no longer holds a position with Executive level responsibilities
consistent with Executive’s training and experience; (iv) the permanent
relocation of Executive’s principal place of business to a location that is more
than thirty-five (35) miles from Executive’s workplace at the initial effective
date of this Agreement; or (v) a breach by the Bank of this Agreement; provided
that for a termination to be deemed for Good Reason, Executive must give, within
the ninety (90) day period commencing on the initial existence of the
condition(s) constituting Good Reason, written notice of the intention to
terminate for Good Reason, and, upon receipt of such notice, the Bank shall have
a thirty (30) day period within which to cure such condition(s); and provided
further that the Bank may waive such right to notice and opportunity to cure. In
no event may facts or circumstances constituting “Good Reason” arise after the
occurrence of facts or circumstances that the Bank relies upon, in whole or in
material part, in terminating Executive for Cause.

 

4. Effect of Involuntary Termination or Voluntary Termination for Good Reason
other than on or after a Change in Control. In the event of Executive’s
involuntary termination of employment by the Bank for reasons other than Cause
(or Executive’s death or disability) or a voluntary termination of the
employment for Good Reason, in either case, other than on or after a Change in
Control, Executive shall be entitled to the following:

 

(a) A severance benefit in an amount equal to the value of the Executive’s
annual base salary that the Executive would have earned if he had continued
working for the Bank for the remainder of the Term of his employment at the rate
in effect on the date of such termination, or, if greater, the value of the
Executive’s annual base salary for a twelve (12) month period at the rate in
effect on the date of such termination. Any severance benefit to which the
Executive is entitled under this Section 4(a) shall be distributed in a lump sum
within sixty (60) days following Executive’s separation from service.

 

(b) Subject to Executive’s payment of a premium portion equal or substantially
equal to the premium portion paid by executive employees of the Bank for
comparable coverage, for two years following separation from service, Executive
may continue Executive’s participation (and, if applicable, that of Executive’s
beneficiaries) in the Bank’s group health plan in which Executive participated
immediately prior to separation from service; provided, however, that this
sub-section is not intended to reduce the amount of time that Executive may
obtain coverage at his own expense under the provision of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) and comparable
state law; except that Executive’s coverage for such two year period shall be
counted against and deducted from the maximum COBRA period (if the applicable
maximum COBRA period is 18 months, then following Executive’s coverage
hereunder, Executive shall be entitled to no further health care coverage under
the Bank’s group health plan). Notwithstanding anything herein to the contrary,
if as the result of any change in, or interpretation of, the laws applicable to
the continued welfare benefits hereunder, such benefits are deemed illegal or
subject to penalties, then the Bank shall, to the extent permitted under such
laws, pay to the Executive a cash lump sum payment reasonably estimated to be
equal to the amount of welfare benefits (or the remainder of such amount) that
the Executive is no longer permitted to receive in-kind. Such lump sum payment
shall be required to be made within sixty (60) days following the Executive’s
separation from service, or if later, within sixty (60) days following a
determination that such payment would be illegal or subject to penalties.

 



 

 

(c) Executive shall also be entitled to be reimbursed by the Bank for final
expenses that Executive reasonably and necessarily incurred on behalf of the
Bank prior to Executive’s termination of employment, provided that Executive
submits expense reports and supporting documentation of such expenses in
accordance with the Bank’s expense reimbursement policies in effect at that
time. Such reimbursement payment or payments shall be made no later than the
time required by applicable law (or, if earlier, by Bank or Company policy,
practice or rule), but in no event later than the sixtieth (60th) day following
Executive’s date of the termination.

 

5. Termination in Connection with a Change in Control. In the event of
Executive’s involuntary termination of employment for reasons other than Cause
or a voluntary termination of employment for Good Reason occurring on or after a
Change in Control, Executive shall be entitled to the following:

 

(a) A lump sum cash payment equal to two (2.0) times the Executive’s annual rate
of base salary in effect on Executive’s date of termination or, if greater,
Executive’s average annual base salary rate for the twelve (12) month period
ending on the last day of the calendar month immediately prior to the date of
such termination. Such amount shall be paid to Executive within sixty (60) days
following Executive’s separation from service.

 

(b) Life insurance coverage and non-taxable medical and dental coverage, at no
cost to Executive, that is substantially comparable (and on substantially the
same terms and conditions) to the coverage maintained by the Bank for Executive
immediately prior to his date of termination. Such life insurance and
non-taxable medical and dental coverage shall be provided by the Bank to the
Executive for two (2) years following Executive’s separation from service and
subject to the same terms and conditions as the benefits provided under Section
4(b). Notwithstanding anything herein to the contrary, if as the result of any
change in, or interpretation of, the laws applicable to the continued welfare
benefits hereunder, such benefits are deemed illegal or subject to penalties,
then the Bank shall, to the extent permitted under such laws, pay to the
Executive a cash lump sum payment reasonably estimated to be equal to the amount
of welfare benefits (or the remainder of such amount) that the Executive is no
longer permitted to receive in-kind. Such lump sum payment shall be required to
be within sixty (60) days following the Executive’s separation from service, or
if later, within sixty (60) days following a determination that such payment
would be illegal or subject to penalties.

 

(c) Unpaid compensation and benefits, and unused vacation, accrued through the
date of Executive’s termination of employment. Executive shall also be entitled
to be reimbursed by the Bank for final expenses that Executive reasonably and
necessarily incurred on behalf of the Bank prior to Executive’s termination of
employment, provided that Executive submits expense reports and supporting
documentation of such expenses in accordance with the Bank’s expense
reimbursement policies in effect at that time. Such reimbursement payment or
payments shall be made no later than the time required by applicable law (or, if
earlier, by Bank or Company policy, practice or rule), but in no event later
than the sixtieth (60th) day following Executive’s date of the termination.

 

(d) Notwithstanding the foregoing, no compensation and benefits shall be payable
pursuant to both Sections 4 and 5 of this Agreement.

 

6. Conditions of Severance Benefits; Effect on Executive’s Post-Employment
Obligations.

 

(a) Notwithstanding the foregoing, in no event shall any compensation payable to
the Executive pursuant to the provisions of Section 4(a), 4(b), 5(a) and (b)
above that is subject to Section 409A of the Internal Revenue Code (“Code”) be
paid to the Executive unless and until the Executive has incurred a “separation
from service” as defined in Code Section 409A and in regulations and guidance
issued thereunder, unless such payment is required by applicable law. For
purposes of this Agreement, a “separation from service” shall have occurred if
the Bank and Executive reasonably anticipate that either no further services
will be performed by Executive after his date of the termination (whether as an
employee or as an independent contractor) or the level of further services
performed is less than fifty (50) percent of the average level of bona fide
services in the thirty-six (36) months immediately preceding the termination.
For all purposes hereunder, the definition of separation from service shall be
interpreted consistent with Treasury Regulation Section 1.409A-1(h)(ii).

 



 

 

(b) Executive shall receive the severance benefits set forth in Section 4(a) and
4(b) hereof only if Executive (a) executes a general release, in a form
reasonably acceptable to the Bank, within sixty (60) days of the date of the
termination of the Executive’s employment in accordance with the provisions of
Section 4 hereof; (b) presents satisfactory evidence to the Bank that Executive
has returned all Bank property; and (c) provides the Bank with a signed, written
resignation of Executive’s status as an officer and/or director of the Bank
and/or any holding company, subsidiary or affiliate as applicable. In the event
the Bank reasonably believes that Executive has breached, or has threatened to
breach, any provision of this Agreement, the Executive shall no longer be
entitled to such benefits and further shall be required to reimburse all
severance benefits, including payments under Section 4(a), previously made by
the Bank. Such termination of benefits shall be in addition to any and all legal
and equitable remedies available to the Bank, including injunctive relief.
Without limiting the foregoing, Executive acknowledges and agrees that the
provisions of Sections 12, 13, 16, 18, 19 and 20 of this Agreement (i) are
supported by adequate consideration in addition to the severance benefits
provided under Section 4(a) and 4(b) and all other amounts and things of value
to which Executive would be entitled if Executive did not enter into this
Agreement, and (ii) shall be enforceable notwithstanding Executive’s failure of
refusal to satisfy, in whole or in part, the conditions for the severance
benefits set forth under this Section 6. Notwithstanding the foregoing, the
conditions set forth in this Section 6 shall not apply in the event that any
compensation or benefits are payable pursuant to Section 5 of this Agreement.

 

7. Taxes. All payments and benefits described in this Agreement shall be subject
to any and all applicable federal, state and local income, employment and other
taxes, and the Bank will deduct from each payment to be made to Executive under
this Agreement such amounts, if any, required to be deducted or withheld under
applicable law. Executive hereby acknowledges and agrees that the Bank makes no
representations or warranties regarding the tax treatment or tax consequences of
any compensation, benefits or other payments under the Agreement, or under any
statute, or regulation or guidance thereunder, or under any successor statute,
regulation and guidance thereunder.

 

8. Code Section 409A. The cash severance payments under this Agreement are
intended to be exempt from Section 409A of the Code under the “short term
deferral” rule set forth in Treasury Regulation Section 1.409A-1(b)(4). If and
to the extent this Agreement provides for a deferral of compensation subject to
Section 409A of the Code, it is the intent of the parties that this Agreement,
and all payments of deferred compensation subject to Code Section 409A made
hereunder, shall be in compliance with such requirements and the regulations and
other guidance thereunder. Notwithstanding any other provision with respect to
the timing of payments under Sections 4(a) or 5(a), if, at the time of
Executive’s separation from service, Executive is a “specified employee”
(meaning a key employee as defined in Section 416(i) of the Code without regard
to paragraph 5 thereof) of the Bank (or a Bank affiliate), then to the extent
necessary to comply with the requirements of Code Section 409A, any payments to
which Executive is entitled under Sections 4(a) or 5(a) during the six (6) month
period commencing on the Executive’s separation from service which are subject
to Code Section 409A (and not otherwise exempt from its application, including,
without limitation, by operation of Treasury Regulation Section 1.409A-1(n))
will be withheld until the first business day of the seventh (7th) month
following Executive’s separation from service, at which time such withheld
amount shall be paid in a lump sum distribution. The Bank and Executive agree
that they will negotiate in good faith and jointly execute an amendment to
modify this Agreement to the extent necessary to comply with the requirements of
Code Section 409A, or any successor statute, regulation and guidance thereunder.

 

9. Limitation on Benefits. In no event shall the Bank be obligated to make any
payment pursuant to this Agreement that is prohibited by Section 18(k) of the
Federal Deposit Insurance Act (codified at 12 U.S.C. §1828(k)), 12 C.F.R. Part
359, or any other applicable law.

 

10. Section 280G Cut-back. Notwithstanding anything in this Agreement to the
contrary, if the severance amounts provided for in this Agreement, together with
any other payments which the Executive has the right to receive from the Bank,
the Company, Riverside Bank, or any corporation which is a member of an
“affiliated group” (as defined in Code Section 1504(a), without regard to Code
Section 1504(b)) of which the Bank or Riverside Bank is a member, would
constitute an “excess parachute payment” (as defined in Code Section
280G(b)(2)), payments pursuant to this Agreement shall be reduced to the extent
necessary (but only to the minimum extent necessary) to ensure that no portion
of such payments will be subject to the excise tax imposed by Code Section 4999.
Any determination required under this Section 10 shall be made by the Bank and
its tax advisors, whose determination shall be conclusive and binding upon the
Executive and Riverside Bank.

 



 

 

11. No Mitigation. The Bank agrees that Executive is not required to use
reasonable good faith efforts to seek other employment and to reduce any amounts
payable to Executive by the Bank pursuant to this Agreement.

 

12. Non-Competition; Non-Solicitation; Non-Disclosure.

 

(a) The benefits provided to Executive under Section 4 of this Agreement are
specifically conditioned on Executive’s covenant that, for a period of one (1)
year following the Executive’s separation from service with the Bank, the
Executive will not, without the written consent of the Bank, either directly or
indirectly:

 

(i) solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Bank or any of its affiliates to
terminate his or her employment and accept employment or become affiliated with,
or provide services for compensation in any capacity whatsoever to, any business
or other entity;

 

(ii) become an officer, employee, consultant, director, independent contractor,
agent, sole proprietor, joint venturer, greater than 5% equity-owner or
stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity that has headquarters or offices within any county in which the
Bank maintains a branch office or has filed an application for regulatory
approval to establish an office as of the date of Executive’s termination;
provided, however, that this restriction shall not apply if the Executive’s
employment is terminated following a Change in Control; or

 

(iii) solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Bank or its
affiliates to terminate an existing business or commercial relationship with the
Bank or its affiliates.

 

(b) Executive further agrees that Executive shall not at any time or in any
manner, directly or indirectly, use or disclose Confidential Information (as
hereinafter defined) to any party other than the Bank either during or after
Executive’s termination of employment or the termination of this Agreement for
any reason, except for purposes consistent with the administration and
performance of Executive’s obligations hereunder, or as required by law,
provided that written notice of any legally required disclosure shall be given
to the Bank promptly prior to any such disclosure and Executive shall reasonably
cooperate with the Bank to protect the confidentiality thereof pursuant to
applicable law or regulation. For purposes of this Agreement, the term
“Confidential Information” includes any confidential or proprietary information
furnished or provided by the Bank to Executive after Executive first became
employed by the Bank, under this Agreement or otherwise (whether before or after
the Execution Date) (and without regard to whether such information is conveyed
directly or on the Bank’s behalf), or otherwise acquired by Executive as a
consequence of Executive’s employment with the Bank and that is not generally
known in the industry in which the Bank is engaged and that in any way relates
to the products, services, purchasing, marketing, names of customers, vendors or
suppliers, merchandising and selling, plans, data, specifications or any other
confidential and proprietary information of the Bank or any affiliate. Any
Confidential Information supplied to Executive by the Bank prior to the
Execution Date shall be considered in the same manner and be subject to the same
treatment as the Confidential Information made available after the execution of
this Agreement. The term “Confidential Information” does not include information
(i) which was already in the public domain, (ii) which is disclosed as a matter
of right by a third party source after the execution of this Agreement, provided
such third party source is not bound by a confidentiality agreement with the
Bank or (iii) which passes into the public domain by acts other than the
unauthorized acts of Executive, whether acting alone or in concert; provided,
however, that any disclosure of Confidential Information may be made by
Executive if the Bank expressly consents thereto in writing prior to such
disclosure.

 

13. Exclusive Remedy. Except as expressly set forth herein, or in any other
agreement or benefit plan of the Bank not superseded by this Agreement to which
Executive is a party or in which Executive participates, or otherwise required
by law, Executive shall not be entitled to any compensation, benefits, or other
payments from the Bank as a result of, or in connection with, Executive’ s
separation from service at any time, for any reason. The payments and benefits
set forth in Sections 4 or 5 hereof shall constitute Executive’s sole and
exclusive remedy for any claims, causes of action or demands arising under or in
connection with this Agreement or its alleged breach, or the termination of
Executive’s employment relationship with the Bank.

 



 

 

14. Governing Law/Interpretation. Executive and the Bank agree that this
Agreement and any claims arising out of or in connection with this Agreement
shall be governed by and construed in accordance with the laws of the State of
Connecticut, without giving effect to the principles of conflicts of laws
thereof.

 

15. Entire Agreement; Termination of other Agreements. This Agreement shall
constitute the sole and entire agreement between the parties with respect to the
subject matter hereof, and supersedes and cancels all prior, concurrent and/or
contemporaneous arrangements, understandings, promises, offers, agreements
and/or discussions, including, but not limited to, those concerning employment
agreements and/or severance benefits, whether written or oral, by or between the
parties, regarding the subject matter hereof; provided, however, that this
Agreement is not intended to, and shall not, supersede, affect, limit, modify or
terminate any written agreement or arrangement between Executive and the Bank
that does not relate to the subject matter hereof. By way of illustration and
not limitation, this Agreement specifically supersedes that certain Employment
Agreement between Executive and Riverside Bank dated as of July 5, 2011 and
amended effective as of January 1, 2013, which, as of the Effective Date, shall
be deemed terminated; provided however, that in the event the Effective Date
does not occur because the Merger is not consummated, this Agreement shall be
deemed null and void and of no further force and effect, and the foregoing
agreement shall remain in place. In addition, from the date hereof through the
Effective Date, Executive agrees not to exercise or transfer those certain
options to purchase 15,000 shares of Riverside Bank granted pursuant to that
certain grant dated as of February 2, 2013 (the “Option”) and that upon the
Effective Date, the Option will be terminated, null and void and of no further
force and effect. Finally, Executive agrees that upon the Effective Date, that
certain Supplemental Executive Retirement Plan dates February 1, 2013 (the
“SERP”) will also be null and void and of no further force and effect. In the
event the Effective Date does not occur because the Merger is not consummated,
then the Option and the SERP will not be terminated, and will remain in effect
in accordance with their terms.

 

16. Assignment. Executive acknowledges that the services to be rendered
hereunder are unique and personal in nature. Accordingly, Executive may not
assign any rights or delegate any duties or obligations under this Agreement.
The rights and obligations of the Bank under this Agreement shall automatically
be assigned to the successors and assigns of the Bank (including, but not
limited to, any successor in the event of a Change in Control, as well as any
other entity that controls, is controlled by, or is under common control with,
any such successor), and shall inure to the benefit of, and be binding upon,
such successors and assigns. This Agreement shall be binding upon Executive, as
well as, Executive’s heir, executors and administrators of Executive or
Executive’s estate and property.

 

17. Notices. All notices required hereunder shall be in writing and shall be
delivered in person, by facsimile or by certified or registered mail, return
receipt requested, and shall be effective upon sending if by facsimile, or upon
receipt if by personal delivery, or upon the fourth (4th) business day after
being sent by certified or registered mail. All notices shall be addressed as
follows or to such other address as the parties may later provide in writing:

 



If to the Bank:

 

Salisbury Bank and Trust Company

5 Bissell Street,

P.O. Box 1868

Lakeville, CT 06039-1868



Attn: Richard J. Cantele, Jr.   President and Chief Executive Officer       and,
if to Executive: 



 

at the address set forth in the human resources files of the Bank.

 

18. Severability/Reformation. If any one or more of the provisions (or any part
thereof) of this Agreement shall be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions (or any part thereof) shall not in any way be affected or impaired
thereby, and this Agreement shall be construed and reformed to the maximum
extent permitted by law. The language of all parts of this Agreement shall in
all cases be construed as a whole according to its fair meaning and not strictly
for or against either of the parties.

 



 

 

19. Modification. This Agreement and the rights, remedies and obligations
contained in any provision hereof, may be modified or waived only in accordance
with this Section 19. No waiver by either party of any breach by the other or
any provision hereof shall be deemed to be a waiver of any later or other breach
thereof or as a waiver of any other provision of this Agreement. This Agreement
and its terms may not be waived, changed, discharged or terminated orally or by
any course of dealing between the parties, but only by a written instrument
signed by the party against whom any waiver, change, discharge or termination is
sought. No modification or waiver by the Bank is effective without written
consent of the Board.

 

20. Arbitration. Subject to the mutual agreement of the parties hereto at the
time a dispute exists between such parties, any dispute, controversy or claim
arising out of, or in connection with, this Agreement shall be exclusively
subject to arbitration before the American Arbitration Association (“AAA”). Such
arbitration shall take place in Hartford, Connecticut, before a single
arbitrator in accordance with AAA’s then current National Rules for the
Resolution of Employment Disputes. Judgment upon any arbitration award may be
entered in any court of competent jurisdiction. All parties shall cooperate in
the process of arbitration for the purpose of expediting discovery and
completing the arbitration proceedings. Notwithstanding any provision in this
Agreement to the contrary, nothing contained in this Section 20 or elsewhere in
this Agreement shall in any way deprive the Bank of its right to obtain
injunctive relief, specific performance or other legal or equitable relief in a
court of competent jurisdiction for purposes of enforcing the provisions of
Section 12 hereof.

 

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

22. Section Headings. The descriptive section headings herein have been inserted
for convenience only and shall not be deemed to define, limit, or otherwise
affect the construction of any provision hereof.

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
effective as of the date below.

 



  SALISBURY BANK AND TRUST COMPANY         March 18,
2014                         By: /s/ Richard J. Cantele, Jr. Date: Richard J.
Cantele, Jr.   President and Chief Executive Officer       EXECUTIVE        
March 18, 2014                         By: /s/ John Davies Date: John Davies

